                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN


FIFTY STATES DISTRIBUTORS, INC.,                       )
d/b/a/ Martino’s Master Dry Cleaners; and RED          )
MAPLE MANAGEMENT, LLC,                                 )      No: 2:17-cv-01045-NJ
                                                       )
                    Plaintiffs,                        )
                                                       )
v.                                                     )
                                                       )
MARYLAND CASUALTY COMPANY; and                         )
ZURICH AMERICAN INSURANCE COMPANY,                     )
                                                       )
                    Defendants.                        )
                                                       )
ZURICH AMERICAN INSURANCE COMPANY;                     )
                                                       )
                    Defendant/Counter-Plaintiff,       )
v.                                                     )
                                                       )
FIFTY STATES DISTRIBUTORS, INC.,                       )
d/b/a/ Martino’s Master Dry Cleaners; and RED          )
MAPLE MANAGEMENT, LLC,                                 )
                                                       )
                      Plaintiffs/Counter-Defendants.   )


                                  STIPULATION FOR DISMISSAL



       The parties, by their undersigned counsel, hereby stipulate to the entry of an Order
dismissing all claims asserted by and among the parties in the above-captioned action with
prejudice and without costs to either party.




           Case 2:17-cv-01045-NJ Filed 03/13/19 Page 1 of 2 Document 26
Dated:     3/13/19                         s/Christopher M. Meuler
                                    Ted A. Warpinski (SBN: 1018812)
                                    Christopher M. Meuler (SBN: 1037971)
                                    M. Andrew Skwierawski (SBN: 1063902)
                                    DAVIS & KUELTHAU, s.c.
                                    111 East Kilbourn Avenue, Suite 1400
                                    Milwaukee, WI 53202
                                    Ph: 414-276-0200
                                    Fx: 414-276-9369
                                    twarpinski@dkattorneys.com
                                    cmeuler@dkattorneys.com
                                    askwierawski@dkattorneys.com
                                    Attorneys for Plaintiffs and Counter Defendants,
                                    FIFTY STATES DISTRIBUTORS, INC., d/b/a Martino's
                                    Master Dry Cleaners and RED MAPLE
                                    MANAGEMENT, LLC

Dated:     3/13/19                         s/Brian A. O’Gallagher
                                    Brian A. O’Gallagher (SBN: 6211445)
                                    CREMER SPINA SHAUGHNESSY JANSEN &
                                    SIEGERT LLC
                                    One North Franklin, 10th Floor
                                    Chicago, IL 60606
                                    (312) 726-3800
                                    (312) 726-3818
                                    bogallagher@cremerspina.com

                                    Mark S. Nelson (SBN: 1014760)
                                    NELSON CONNELL TALLMADGE & SLEIN SC
                                    N14 W23755 Stone Ridge Drive, Suite 150
                                    PO Box 1109
                                    Waukesha, WI 53187-1109
                                    Ph: 262-347-0303
                                    Fx: 262-347-0606
                                    mnelson@ncctslaw.com

                                    Attorneys for ZURICH AMERICAN INSURANCE
                                    COMPANY




                                           2

N:\DOCS\88836\00001\13637024
            Case 2:17-cv-01045-NJ   Filed 03/13/19 Page 2 of 2 Document 26
